Name: Commission Regulation (EC) No 1868/2002 of 18 October 2002 concerning the issue of licences for the import of garlic
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32002R1868Commission Regulation (EC) No 1868/2002 of 18 October 2002 concerning the issue of licences for the import of garlic Official Journal L 281 , 19/10/2002 P. 0004 - 0004Commission Regulation (EC) No 1868/2002of 18 October 2002concerning the issue of licences for the import of garlicTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2),Having regard to Commission Regulation (EC) No 565/2002 of 2 April 2002 establishing the method for managing the tariff quotas and introducing a system of certificates of origin for garlic imported from third countries(3), and in particular Article 8(2) thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 565/2002 provides that if quantities covered by applications for licences exceed the quantities available, the Commission is to fix a simple reduction percentage and suspend the issue of such licences covered by subsequent applications.(2) Quantities applied for on 14 and 15 October 2002 under Article 5(2) of Regulation (EC) No 565/2002 for products originating in all third countries other than China and Argentina exceed the quantities available. The extent to which licences can be issued, and whether the issue of those licences should be suspended for any subsequent applications, should therefore be determined,HAS ADOPTED THIS REGULATION:Article 1Import licences covered by applications under Article 3(1), of Regulation (EC) No 565/2002 for products originating in all third countries other than China and Argentina on 14 and 15 October 2002 and forwarded to the Commission on 17 October 2002 shall be issued at the rate of:- 6,292 % of the quantity applied for, for new importers.Article 2The issue of import licences relating to the quarter running from 1 December 2002 to 28 February 2003 covered by applications under Regulation (EC) No 565/2002 for new importers for products originating in all third countries other than China and Argentina is hereby suspended for applications lodged after 15 October 2002. Applications for the quarter running from 1 March 2003 to 31 May 2003 may be lodged from 13 January 2003.Article 3This Regulation shall enter into force on 19 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 October 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.(3) OJ L 86, 3.4.2002, p. 11.